NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

MARIE C. CONFORTO,
Petitioner,

V.

MERIT SYSTEMS PROTECTION BOARD,
Respondent.

2012~3119

Petition for review of the Merit Systems Pr0tection
Board in case no. SF0752120154-I-1.

ON MOTION

ORDER

The Department of the Navy (Navy) moves to reform
the caption to name the Merit Systems Pr0tecti0n Board as
the resp0ndent.

Pursuant to 5 U.S.C. § 7703(a)(2), the Board is
designated as the respondent when the Board's decision
concerns the procedure or jurisdiction of the Board. In this
case, the B0ard dismissed the appeal for lack of

 

MARIE CONFORTO V. NAVY

jurisdiction Thus, the B0ard is the proper respondent in

this petition for review.
Accordingly,
IT IS ORDERED THATZ

The motion to reform the official caption is granted
The revised official caption is reflected above.

JUN 20 2012
Date

co: Scott L. Zielinski, Esq.

Katy M. Barte1ma, Esq.

Katherine Smith, Esq.
s21

FOR THE CoURT

/s/ Jan Horbai_\[
J an Horbaly

C1erk

.F LED
u.s.coun'r BF APPEA1s son
mEFEnEsALcnzcun

JUN 20 2[]12
JAN HOHBALY
CI.ERK